Exhibit23 Consent of Independent Registering Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos.33-17115, 33-37610, 33-37609, 33-42351, 33-72310, 333-158005, 333-63633, 333-91395, 333-40114, 333-57470, 333-68620, 333-98613, 333-108900, 333-124901, 333-127743, 333-148946, 333-148708, 333-136919, and 333-151333) of Acxiom Corporation Retirement Savings Plan of our report dated June27, 2011 with respect to the statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December31, 2010, and the related scheduleH, line4i – schedule of assets (held at end of year), which report appears in the December31, 2010 annual report on Form11-K of the Acxiom Corporation Retirement Savings Plan. KPMG LLP Dallas, Texas June27, 2011
